Citation Nr: 0708403	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-39 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy of the right arm and right leg.  

3.  Entitlement to service connection for erectile 
dysfunction (ED).

4.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2007, the veteran testified at a videoconference 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that proceeding is of record.  At that hearing 
he and his representative stated that there was an addition 
issue of entitlement to special monthly compensation (SMC) 
for loss of use (LOU) of a creative organ.  However, the July 
2004 rating decision which is appealed noted that this 
benefit could be granted only if the veteran is first 
service-connected for a disability of the creative organ.  In 
this case, he is not currently service-connected for any 
disability.  Accordingly, the RO adjudicated only entitlement 
to service connection for ED and, because service connection 
was not granted, there was no basis in law for a grant of SMC 
for LOU of a creative organ.  

A review of the claims file shows that the veteran, at the 
January 2007 videoconference, raised claims of entitlement to 
service connection for PTSD and hepatitis as well as 
entitlement to compensation under 38 U.S.C.A. § 1151 for ED 
due to his treatment for hypertension.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate action.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against 
finding that the veteran has Type II diabetes mellitus or 
peripheral neuropathy of the right arm and right leg.

2.  The preponderance of the evidence is against finding that 
the veteran's acquired psychiatric disorder or erectile 
dysfunction is related to his military service.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred or aggravated 
during military service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2006).

2.  Peripheral neuropathy of the right arm and right leg were 
not incurred or aggravated during military service and may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5100, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.313 (2006).

3.  Erectile dysfunction was not incurred or aggravated 
during military service or by an already service connected 
disability and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310, 3.313 (2006).

4.  An acquired psychiatric disorder other than PTSD was not 
incurred or aggravated during military service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2004, prior to 
the appealed from rating decision, along with the subsequent 
notice provided in May 2005 and March 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  Moreover, the notice 
provided in March 2006 provided notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record shows that the RO has obtained and 
associated with the record the veteran's service medical 
records.  The record also shows that the appellant reported 
that he received all his treatment from the Dallas VA Medical 
Center and VA has obtained and associated these records with 
the claims files.  There is no pertinent evidence which is 
not currently part of the claims file.  

The Board recognizes that the veteran was not provided a VA 
examination.  However, the Board also notes that the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) reviewed the relevant subsection of the regulation, 
38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he has suffered an event, injury, 
or disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
The Federal Circuit found that the regulation properly filled 
a gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  

In the instant appeal, the veteran contends that all of his 
claimed disorders were caused by his military service.  As 
will be more fully explained below, his service medical 
records are silent for any complaints or clinical findings 
pertaining to these disorders, there is no evidence of an 
acquired psychiatric disorder or ED for approximately 30 
years following his separation from service, and the record 
does not ever show him being diagnosed with Type II diabetes 
mellitus or peripheral neuropathy of the right arm and right 
leg.  Moreover, as to the veteran's claim that his 
hypertension caused his ED, he is not service connected for 
hypertension.  Therefore, secondary service connection could 
not be granted based on this theory of entitlement.  
38 C.F.R. §§ 3.303, 3.310.  For these reasons the Board finds 
that a medical opinion is not necessary to decide these 
claims, in that any such opinion could not establish the 
existence of the claimed in-service injury.  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required 
to accept a medical opinion that is based on the veteran's 
recitation of medical history).

Similarly, while the veteran testified that he had received 
physicals at some of his post-service jobs, he also testified 
that these physicals did not include a psychiatric 
evaluation.  He also testified that the first time that his 
medical records would show his treatment for a psychiatric 
disorder, peripheral neuropathy, and ED would be in 1999.  
Therefore, adjudication of his claim may go forward without a 
request for these records.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  

Next, the Board finds that adjudication of the current appeal 
may go forward without the veteran first being provided 
notice of the recent amendments to 38 C.F.R. § 3.310 because 
such is not prejudicial error as these amendments essentially 
codified the United States Court of Appeals for Veterans 
Claims (Court) holding in Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993); See also 38 C.F.R. §§ 19.9, 19.31 (2006).   

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims and adjudication of this appeal 
may go forward.

The Claims

The veteran argues that his Type II diabetes mellitus, 
peripheral neuropathy, and ED were caused by his exposure to 
Agent Orange while in the Republic of Vietnam.  In the 
alternative, it is alleged that these disorders as well as 
his acquired psychiatric disorder were caused directly by his 
military service.  And, as to his ED, it is also alleged that 
it is caused by the medication he takes for his hypertension.  
It is requested that the veteran be afforded the benefit of 
the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty during active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Diabetes 
mellitus will also be presumed to have been incurred in 
service if it manifested itself to a compensable degree 
within the first year following separation from active duty. 
 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With regard to herbicide exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam war, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  
For these Vietnam war veterans diseases associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service even though there is no evidence of 
that disease during the period of service at issue.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

In deciding whether the veteran has a current disability due 
to military service or a service connected disability, it is 
the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, the Board notes that service 
medical records, including the December 1970 separation 
examination, are negative for type II diabetes mellitus, 
right arm and leg peripheral neuropathy, and ED.  The only 
reference of a psychiatric nature is in the medical history 
questionnaire in conjunction with the April 1968 service 
entrance examination in which it was noted that the veteran 
had had chest pain with nervousness but had never seen a 
physician.  

Likewise, the post-service record is negative for a diagnosis 
of type II diabetes mellitus.  See VA treatment records dated 
from May 1997 to June 2005.  In fact, the veteran testified 
that he had never been diagnosed with Type II diabetes 
mellitus.  

Similarly, while the post-service record shows the veteran's 
complaints and/or treatment for left leg and arm peripheral 
neuropathy as well as pain in both upper extremities, it is 
negative for a diagnosis of right arm and leg peripheral 
neuropathy.  Id.

Thus, even though the record shows the veteran served in the 
Republic of Vietnam during the required period of time to be 
afforded the presumption of service connection found at 
38 C.F.R. § 3.309 for Vietnam Era veteran's, because the 
medical evidence of record does not include a current 
diagnosis of Type II diabetes mellitus or right arm and leg 
peripheral neuropathy neither direct nor presumptive service 
connection is warranted and the claims must be denied.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309; 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein). 

As to entitlement to service connection for an acquired 
psychiatric disorder and ED, the post-service record shows 
the veteran's complaints and/or treatment for depression with 
anxiety as well as ED starting in 2004.  See VA treatment 
records dated from May 1997 to June 2005.  However, the 
record is negative for a medical opinion relating either of 
these disabilities to the veteran's military service.  
Moreover, given the length of time between the appellant's 
1971 separation from active duty and first being diagnosed 
with anxiety with depression as well as ED in 2004, there is 
no competent evidence of a continuity of symptomatology.  
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.).  The presumptions found at 
38 C.F.R. §§ 3.307, 3.309 also do not help the veteran 
because the first diagnosis of an acquired psychiatric 
disorder is not found in the record until many years after 
his 1971 separation from active duty.  In light of the 
foregoing, entitlement to direct service connection for an 
acquired psychiatric disorder and ED must also be denied. 

As to the claim of service connection for ED due to 
hypertension, as indicated above, a review of the record on 
appeal does not show that the veteran is service connected 
for hypertension.  Accordingly, secondary service connected 
for ED must also be denied.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.303, 3.310; Allen, supra (service connection 
could be granted for a disability where a service-connected 
disability had aggravated a nonservice-connected disability).

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to 
physicians, or the personal hearing testimony.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the current diagnosis of a 
problem or its origins.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements 
are not probative evidence as to the issues on appeal.



The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  See also, e.g., Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for Type II diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the right arm 
and right leg, is denied.

Service connection for erectile dysfunction, is denied.

Service connection for an acquired psychiatric disorder other 
than PTSD, is denied.



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


